Citation Nr: 1007665	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-12 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to September 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2004 decisional letter by the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO). 
Although the RO subsequently (in a March 2006 statement of 
the case (SOC)) reopened the claim of service connection for 
seizures and decided the matter on the merits, the question 
of whether new and material evidence to reopen the claim has 
been received must be addressed in the first instance by the 
Board because such issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

The matter of service connection for a seizure disorder on de 
novo review is being remanded to the RO.  VA will notify the 
Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1971 rating decision denied service 
connection for a seizure disorder based on findings that such 
disability was not manifested in service or until 18 months 
following separation (and was unrelated to service).  

2.  Evidence received since the October 1971 rating decision 
suggests that the Veteran's seizure disability might be 
related to his service; relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
a seizure disability; and raises a reasonable possibility of 
substantiating such claim.



CONCLUSION OF LAW

Evidence received since the October 1971 rating decision is 
new and material, and the claim of service connection for a 
seizure disorder may be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the portion of the claim that is being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter (as any deficiency would be 
nonprejudicial).

Legal Criteria, Factual Background, and Analysis

An October 1971 rating decision denied the Veteran's initial 
claim of service connection for a seizure disorder.  He was 
properly notified of the decision and of his appellate 
rights, and he did not appeal that determination.  
Accordingly; the October 1971 rating decision is final based 
on the evidence then of record.  38 U.S.C.A. § 7105.  The 
instant claim to reopen was received in March 2004.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 5108.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  Id.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include epilepsies and organic 
disease of the nervous system) may be service connected on a 
presumptive basis if manifested to a compensable degree 
within specified period of time postservice (1 year for 
epilepsies and organic disease of the nervous system).  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The October 1971 rating decision denied service connection 
for a seizure disorder based on findings that such disability 
was not manifested in service, and was first shown 
approximately 18 months postservice (and therefore was 
unrelated to service).  Evidence of record in October 1971 
included the Veteran's service treatment records (STRs) which 
show that in July 1969 he sustained a head injury, as he was 
kicked in the right eye, sustaining lacerations of right 
infraorbital area.  It was noted that there was no evidence 
of fracture.  On service separation examination there were no 
pertinent complaints or findings. The evidence also included 
an April 1971 VA hospitalization summary which notes that the 
Veteran was seen and treated for a seizure disorder.  It was 
noted that the onset was about three weeks prior to the 
hospitalization, and that there was no history of recent 
trauma (the head trauma in service was not noted).

Evidence added to the record since October 1971 includes 
December 2004 and January 2005 statements from the Veteran's 
private physician, M. R. N., M.D., which note the Veteran's 
history of head trauma in service.  The January 2005 
statement includes the opinion that the head trauma is "more 
likely than not" the cause of the Veteran's seizures.  The 
Veteran also submitted a statement from his sister 
essentially to the effect that she was aware that upon his 
return from Vietnam he suffered a seizure, and that he 
related to her that he was kicked in the head while serving 
in Vietnam.
Inasmuch as the Veteran's claim was previously denied 
essentially based on a finding that there was no nexus 
between the Veteran's seizure disorder and his service, for 
evidence to be considered "new and material", it would have 
to be competent evidence not of record in October 1971 that 
relates the Veteran's seizures to his service.  The January 
2005 opinion by Dr. M.R.N. is precisely such evidence.  It 
was obviously not of record in October 1971, and it relates 
the Veteran's seizure disorder to documented head trauma in 
service.  Taken at face value (as required for the purpose of 
determining whether the claim should be reopened), it relates 
to the unestablished fact necessary to substantiate the 
Veteran's claim of service connection for a seizure disorder, 
and raises a reasonable possibility of substantiating the 
claim.  Therefore, it is both new and material, and the claim 
must be reopened.  


ORDER

The appeal to reopen a claim of service connection for a 
seizure disorder is granted.


REMAND

Although the Veteran received adequate notice of what is 
needed to substantiate the underlying claim of service 
connection for a seizure disorder on de novo review, the 
Board finds that the duty to assist provisions of the VCAA 
are not met in this matter.  

The Veteran's service treatment records (STRs) show that he 
sustained head trauma in July 1969 (when he was kicked in the 
right eye).  A postservice VA hospitalization summary reveals 
that apparently in late March 1971 (approximately 18 months 
postservice, and less than two years following the head 
trauma in service), the Veteran had the initial documented 
manifestation of what was ultimately diagnosed as seizure 
disorder, major motor, possible temporal lobe.  His private 
physician has opined that his seizure disorder is related to 
the documented trauma in service.  He has not been examined 
by VA to obtain a medical advisory opinion in the matter.    

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a VA 
medical examination to secure a nexus opinion is necessary 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) [there is] 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  The Court has 
held that the requirement that a disability "may be 
associated" with service is a "low threshold" standard.

Inasmuch as there is evidence the Veteran sustained head 
trauma in service, evidence that he subsequently developed a 
seizure disability, and evidence suggesting the two may be 
related, the low threshold standard of McClendon is met. A VA 
examination to secure a nexus opinion is clearly necessary.

The Veteran submitted statements from his private physician, 
M. R. N, M.D., and a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for records from Dr. 
M.R.N.  VA treatment records also reflect that the Veteran 
has received treatment from S. F., a private neurologist.  
The record does not reflect any attempt on VA's part to 
secure records of such treatment.  Any unassociated records 
of treatment the Veteran received for a seizure disorder 
since his discharge from service may contain information 
pertinent to his claim, and must be secured.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the providers of any and all 
treatment and evaluations he has received 
for seizures since his discharge from 
service, to provide any releases necessary 
for VA to secure records of any such 
private treatment.  The RO should secure 
copies of complete clinical records of all 
such evaluations and treatment the Veteran 
received from the identified sources (and 
specifically records from Drs. M.R. N. and 
S. F.).  If any private provider does not 
respond to the RO's request, the Veteran 
should be so notified, and advised that 
ultimately it is his responsibility to 
ensure that such records are received.  

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by a 
neurologist to determine whether his 
seizure disability is related to service, 
and specifically to the head trauma 
documented therein.  The Veteran's claims 
folder (to include this remand) must be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the Veteran's pertinent medical history 
and with consideration of sound medical 
principles, the examiner should provide an 
opinion responding to the following:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's seizure disability is related to 
his head injury in service?

The examiner must explain the rationale 
for all opinions given.  If the opinion 
disagrees with that offered by Dr, M.R.N. 
in January 2005, the examining physician 
must explain the basis for the 
disagreement (with citation to supporting 
factual evidence).

3.  The RO should then re-adjudicate the 
claim of service connection for a seizure 
disorder (de novo).  If it remains denied, 
the RO should issue an appropriate 
supplemental SOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


